Case 1:20-cv-08712-RA Document 10 Filed 11/05/20 Page 1of1

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT Purchased/Filed: October 20, 2020
FOR THE SOUTHERN DISTRI EW Y
N DISTRICT OF NEW YORK Index # 1:20-cv-08712-RA

 

 

 

Oseas Quic (a/k/a Brayan), et al. Plaintiff
against
Uncle Mario's Brick Oven Pizza, LLC d/b/a Unele Mario's Brick Oven Pizza., et al Defendant
STATE OF NEW YORK Ss:
COUNTY OF ALBANY "
James Perone , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; that on November 5, 2020 at 11:00AM _ , at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action and Compiaint Collective Action Under 29 U.S.C §216(b)
on

Uncle Mario's Brick Oven Pizza, LLC , the
Defendant in this action, by delivering to and leaving with Nancy Dougherty :

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 303 Limited Liability Company Law. Deponent further says that deponent knew the

person so served as af id to be the agen? in the Office of the Secretary of State of the State of New York, duly

   
  
        
  

© accept such service on beHalf of said defendant

Description of the personserved: Approx.Age: 55-60 Approx. Wt: 130Ibs Approx. Ht: 5'3"

Color of skin:  Vvhite Hair color: Black Sex: Female Other:

 

 

   

Sworn to befgre me on this

AAA ed

 

 

SCOTT SCHUSTER

NOTARY PUBLIC, STATE OF NEW YORK James Perone
NO. 018C6308636 Et
QUALIFIED IN ALBANY COUNTY Attny’s File No.

COMMISSION EXPIRES JULY 28, 2022

Invoice-Work Order # $1848617
Servico. Inc.. P.O. Box 871. AtBany. NY 12201
